Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 1 of 18




                     EXHIBIT R
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 2 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 3 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 4 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 5 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 6 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 7 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 8 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 9 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 10 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 11 of 18
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 12 of 18
       Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 13 of 18
                                      Robert McFarlane
                                    Forensic Video Analysis


Robert McFarlane, CFVT                                                                 925-655-8433
1001 Broadway, Suite 204                                                    Robert@McFarlaneFVA.com
Jackson, CA 95642


EMPLOYMENT HISTORY

Forensic Video Analyst
McFarlane FVA
Jackson, CA
2019-present

      Forensic video analysis
      Media conversions
      Still-frame video capture
      Photo and video clarification
      Video slow motion, spotlighting, time and frame counters
      Production of color photo exhibits/prints/enlargements
      Production of custom annotated photo/video trial exhibits
      Case and/or trial preparation meetings and consultation
      Audio analysis
      Report Writing

Investigator, Video Technician, Video Analyst, Litigation Support
Rains Lucia Stern St. Phalle & Silver, PC
Pleasant Hill, CA
2009-2019

      Witness location and interview
      Litigation support
      Investigations
      Forensic Video Technician and Analyst as stated above

Security Company Entrepreneur
Camden Security Services
Sacramento, CA
March 2017-July 2018

      Create startup security for grocery store and retail clients throughout the SF Bay Area
      Proposals and contracts
      Human Resources
      Copywriting

Real Estate Appraiser
Apex Appraisals
2490 Ascension Drive
        Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 14 of 18
                                                                                           McFarlane FVA


San Ramon, CA 94583
2004-2009

       Inspect homes, CAD drawings of interior/exterior of homes, conduct real estate market analysis
        and provide an unbiased opinion of value for mortgage lending purposes
       Train new appraisers
       Conduct appraisal report review for lenders

Police Officer/Investigator
Oakland Police Department
Oakland, CA 64607
1992-2004

       Community Policing, street level drug enforcement duties, search warrant preparation and
        service, surveillance, and informant management
       Tactical Team Member – Entry Team
       Vice Narcotics investigator. Conducted complex criminal investigations ranging from drug
        trafficking, gangs, identity theft, and welfare fraud to homicide. Investigations included but were
        not limited to copious notes detailing surveillance, informant management, undercover drug
        buy operations, suspect/witness interviews and video surveillance
       Beat Health Unit. Assist Oakland City Attorney’s office with blight issues involving abandoned
        properties used for illicit activity. Assist in case preparation and property seizure process
       General Law enforcement patrol officer duties

Staff Sergeant
United States Air Force
Worldwide
1984-1992

       Weapons Systems Security Supervisor
       General USAF Security Specialist duties including law enforcement

ACADEMIC BACKGROUND

Bachelor of Science Degree
Major in Criminal Justice Management
Union Institute and University
Cincinnati, OH 45206

Processing Digital Multimedia Evidence (DME) – Level 2
Law Enforcement and Emergency Services Video Analyst Association, International (“LEVA”)
Online CVFT (Certified Forensic Video Technician) Course
January 25-29, 2021

       Proper handling and processing of DME
       Best practices for DME processing
       Ethics
       Principles of CCTV systems

                                                                                                         2
        Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 15 of 18
                                                                                     McFarlane FVA


       Data authentication and verification
       Audio theory
       Audio processing with Adobe Audition
       Digital image clarification
       Infrared light
       The scientific method
       Workflow and interrogation of DME
       Legal issues with digital video
       Problem solving with software tools
       Digital image authentication and tampering

Forensic Video Analysis and the Law – Level 1
LEVA
Online
January 11-15, 2021

       Introduction to digital video
       Best practices for extraction of digital multi-media evidence (“DME”)
       Compression theory
       Authentication and integrity verification
       File formats, CODECS, and containers
       Report writing
       Time calibration
       Freeware tools and consumer software tools
       Digital video concerns
       Media storage devices
       Ethics

International Association for Identification (“IAI”) Training Conference
San Antonino, TX
July 29-August 3, 2018

       Digital camera basics workshop
       Using forensic light sources
       Photographing crime scenes
       Photographic comparison
       Painting with Light
       Standing on the cutting edge of forensics, taking steps towards the future
       Alternate light source and photography
       Digital video file playback using open source

Forensic Video Analysis and the Law – Level 1
LEVA
Indianapolis, IN
March 14-18, 2016


                                                                                                3
        Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 16 of 18
                                                                                            McFarlane FVA


       Introduction to forensic video analysis
       Principles of CCTV (closed circuit television) systems
       Non-linear video editing
       Compression theory
       Authentication and integrity verification
       File formats, CODECS, and containers
       Freeware tools and consumer software tools
       Hashing (digital signatures)
       FVA workflow
       Adobe photoshop
       Ethics

PREVIOUS COURT EXPERIENCE

State of California v. Iyesia James
County of Solano Case No. FCR 339865
November 25, 2019
Testified in the field of forensic video analysis

State of California v. Bradly Alford
County of Placer Case No. 62-155251
May 7, 2018
Testified in the field of forensic video analysis – five-video and audio synchronized matrix created

EXPERT EVIDENCE ACCEPTED WITHOUT TESTIMONY

State of Arizona v. Nathan Chisler
County of Maricopa Case No. CR2020-000275-001
December 11, 2020
Provided numerous exhibits including duplex and fourplex audio/video synchronization

State of Arizona v. Gregory Mack et al.
County of Mohave Case No. CT2020-190527
March 4, 2020
Provided numerous exhibits including duplex audio/video synchronized duplex

FVA CONSULTATION

Arbitrations/Personnel Board Hearings
California
January 2016-present (thirteen hearings)
Testified in the field of forensic video technical and analysis

INSTRUCTIONAL EXPERIENCE

International Law Enforcement Auditor’s Association
Virtual Event
November 12, 2020


                                                                                                       4
        Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 17 of 18
                                                                                          McFarlane FVA


       I participated as the FVA expert on a panel of three police practices and human factors experts

Napa Valley College
Napa, California
Adjunct Instructor
August 2017-January 2018

       Introduction into investigations

Rains Lucia Stern St. Phalle & Silver, PC
Newport Beach Symposium
June 2019

       One-hour course in technical aspects of video

PROFESSIONAL ASSOCIATION MEMBERSHIPS

IAI lifetime member
2017-present

LEVA member
2020-Present

LEVA member
2016-2017

CERTIFICATIONS

Certified Forensic Video Technician
Exp. January 31, 2024

California Peace Officer Standard and Training (“POST”) Advanced Certificate
Exp. March 1, 2017




                                                                                                          5
Case 3:19-cv-04593-LB Document 79-43 Filed 03/26/21 Page 18 of 18

                                 Robert McFarlane
                                  Forensic Image Analysis

                         Messing Adam & Jasmine - Fee Schedule
                                   (effective 2/12021)

  Forensic Imaging:

          Forensic image analysis
          Media conversions
          Still-frame video capture
          Photo and video clarification
          Video slow motion, spotlighting, time and frame counters
          Production of color photo exhibits/prints/enlargements
          Production of custom annotated photo/video trial exhibits
          Case and/or trial preparation meetings and consultation
          Reverse Projection/Photogrammetry
          Analysis and Report Writing

                                                                             $ 200.00 per hour
          Deposition and Trial Testimony

                                                                             $ 250.00 per hour

  Expenses:

          Personal automobile travel                                        $ .50 per mile
          Air travel, car rental, meals and lodging                         Billed at Cost
          Miscellaneous expenses                                            Billed at Cost


  Terms:

          Travel time is billed at half rate plus expenses.

          In addition to travel time, professional services rendered at locales requiring an
           overnight stay or exceeding 150 miles one-way travel are billed at either $800.00 per
           4 hour minimum or $1,600.00 per diem up to 8 hours, plus $200.00 per hour
           thereafter.

          Payment in full is due within 30 days of invoice date. Further professional services,
           including consultation, the delivery of reports, exhibits, documents or other work product
           will not be rendered on past due accounts.



  Engagement in Accordance with Terms:

  If you understand and agree to these terms, please sign and date a copy of this document
  and return it via email or US Mail in order to engage my services in the matter of:




                                                                                                 _
      Signature                                         Title                           Date
